Citation Nr: 0323114	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The veteran's appeal was previously 
before the Board in September 2002, at which time the Board 
adjudicated issues involving entitlement to service 
connection for bilateral knee disabilities and entitlement to 
an increased disability rating for hypersomnolence due to 
narcolepsy.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2002).  The Board deferred action on the remaining 
issue, entitlement to service connection for asthma, and 
subsequently undertook additional development with respect to 
that issue.


REMAND

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  

However, in a decision issued May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the development regulations, to the extent that 
they allowed the Board to consider newly developed evidence 
in the first instance without waiver of the veteran's right 
to have that evidence first considered by the RO.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003).  

Based its development authority, the Board provided the 
veteran with a VA medical examination in May 2003, the report 
of which has not yet been considered by the RO.  For this 
reason the veteran's appeal is being remanded to cure any 
procedural defect related to the Board's development of 
evidence in support of her appeal.

To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

VBA should review the record, including 
additional evidence received since the 
most recent supplemental statement of the 
case was issued.  VBA should then re-
adjudicate the issue of entitlement to 
service connection for asthma.  If 
entitlement to service connection remains 
denied, the veteran and her 
representative should be furnished an 
additional supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


